PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/208,957
Filing Date: 4 Dec 2018
Appellant(s): SAP SE



__________________
Yuke Wang (Reg. No.: 72,488)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/13/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Apellant’s arguments concerning the 35 U.S.C. 103 rejection of claims 1-8, 10-17, and 19-20 have been fully considered, but are not persuasive for the reasons provided below:

	On pages 15-28 of the filed Appeal Brief, Appellant argues that the cited prior art does not disclose claimed subject matter. Focusing on the rejection of independent claim 1, Appellant argues on page 16 of the filed Appeal Brief that the cited prior art does not disclose the following features, “an object area,” where “the object area comprises a first object grid square …, and a second object grid square …,” and “a first object grid square displaying a first number of objects …, and a second object grid square displaying a second number of objects …, wherein the second number is different from the first number,” “a predefined option to specify grouping of the plurality of objects,” “a first object grid square displaying a first number of objects determined by a predefined option to specify grouping of the plurality of objects,” and “a second object grid square displaying a first number of objects determined by a predefined option to specify grouping of the plurality of objects.” The Examiner will address arguments to the following features separately below. 	
	Beginning on page 16 of the filed Appeal Brief, Appellant argues, “The Office Action erroneously asserts that Hooton or Baxter teaches “the object area comprises a first object grid square displaying a first number of objects …, and a second object grid square displaying a second number of objects …, wherein the second number is different from the first number;” and Hooton or Baxter, individually or in combination, fails to teach the recited features in claim 1.” The present independent claims recite the following limitation, “create a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of images of the plurality of objects displayed in an object area, wherein the object area comprises a first object grid square displaying a first number of objects determined by a predefined option to specify grouping of the plurality of objects, and a second object grid square displaying a second number of objects determined by the predefined option to specify grouping of the plurality of objects, wherein the second number is different from the first number.” Referencing the previous Final Office Action dated December 13th, 2021; this limitation was rejected beginning on page 8 in view of Hooten. Regarding the “create a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of images of the plurality of objects displayed in an object area” portion of the limitation, Hooten was cited to disclose per Figure 6 and related text the ‘Objects to be Categorized – Items and the Moveable Divider separating the ‘Object to be Allocated’ and the ‘Categorization’. Examiner notes on pages 8-9 of the previous final Office action selected items are linked to the categorization of objects displayed by cited items 602, 603, and 604. Item 602 is noted an one object presented in an “object area” of the ‘Objects to be Categorized – Items’. Item 603 is noted as the user’s ability to move item 602 ‘objects’ from the ‘Objects to be Categorized – Items’ to item 604 ‘Target “buckets”’. Continuing on page 11 of the previous final Office action dated December 13th, 2021, Examiner cited Baxter to disclose the following limitation, “a plurality of images of the plurality of objects displayed in an object area, wherein the object area comprises a first object grid square displaying a first number of objects determined by a predefined option to specify grouping of the plurality of objects, and a second object grid square displaying a second number of objects determined by the predefined option to specify grouping of the plurality of objects, wherein the second number is different from the first number”. Baxter is then cited to disclose per Paragraph 0118 the display of a grid, list or other representation of items after receiving interaction from the user as well as per Paragraph 0135 the generation of an outfit matrix which comprises grid cubes used to display items of various categories and allowing the user to move between different grids to display. 
	Beginning with Appellant arguments on page 17, referring to secondary reference Hooten, Appellant argues “the Office Action seems to equate items 602 shown in FIG. 6 of Hooten quoted and shown below as the “object area” as recited in claim 1, and items 603 representing the various objects recited in claim 1. Such assertions are clearly wrong.” Examiner respectfully disagrees and asserts that Appellant has misunderstood the previous rejection. As provided in the quoted assertion of Examiner’s previous rejection, page 8 of the previous Office Action specifically recites, “Figure 6 and related text regarding item 602 displaying the ‘Objects to be Categorized items’ and the ‘Moveable Divider’ separating the ‘Object to be Allocated’ and the ‘Categorization’.” This is specifically recited in paragraph 0263 of Hooten, “In the example illustrated in FIG. 6, each data record or "card" (which represents a specific wine and its associated information, for example, vintage, winery, source, etc., as suggested by the list 602).” Therefore, analogous to the argued Figure 2 of the provided Specification, the display of “cards” in item 602 in Figure 6 ‘Objects to be Categorized items’ is analogous to the claimed “object area”. Regarding, item 603, Examiner is unclear how Appellant refers to “items 603 representing the various objects recited in claim 1.” Per the quoted assertion of Examiner’s previous rejection, Paragraph 0263 recites, “data records being moved by user’s inputs (as suggested by the arrow(s) 603).” Item 603 displays the assigning of objects to various categories/target “buckets” as disclosed and cited by Examiner in Paragraph 0263 of Hooten. Appellant’s argument is not persuasive.
Continuing on pages 18-19 of the provided remarks, Appellant argues, “an “object area” is a two-dimensional geometry shape displayed on the GUI, different from a list.” Examiner respectfully disagrees and looks to the present claim language reference of an “object area”. While the provided Specification does not recite a specific definition of the term “object area”, Appellant argues that it is “a two-dimensional geometry shape displayed on the GUI.” As argued above by Examiner, page 8 of the previous Office Action specifically recites, “Figure 6 and related text regarding item 602 displaying the ‘Objects to be Categorized items’ and the ‘Moveable Divider’ separating the ‘Object to be Allocated’ and the ‘Categorization’.” This is specifically recited in paragraph 0263 of Hooten, “In the example illustrated in FIG. 6, each data record or "card" (which represents a specific wine and its associated information, for example, vintage, winery, source, etc., as suggested by the list 602).” Therefore, analogous to the argued Figure 2 of the provided Specification, the display of “cards” in item 602 in Figure 6 ‘Objects to be Categorized items’ is analogous to the claimed “object area”. Appellant’s argument is not persuasive.
Continuing  on page 19 of the filed Appeal Brief, Appellant argues, “Hooten fails to teach, “the first image view comprising: … an object area, wherein the object area comprises a first object grid square displaying a first number of objection …, and a second object grid square displaying a second number of objects …, wherein the second number is different from the first number.” Examiner respectfully disagrees and refers to the overview of the previous final rejection provided above which states that Hooten was cited to disclose “create a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of images of the plurality of objects displayed in an object area” portion of the limitation. The specific “wherein the object area comprises a first object grid square displaying a first number of objects …, and a second object grid square displaying a second number of objects …, wherein the second number is different from the first number” limitations were rejected as being disclosed by Baxter. Therefore, Appellants argument is moot. 
On pages 19-20 of the filed Appeal Brief, Appellant argues, “Even if a grid is asserted to be an object area, many cards such as cards 502 are placed within the grid and moved around within the grid because the grid is a flexible grid. Such as asserted objected area would be different from an “object area” recited in claim 1.” Examiner respectfully disagrees and asserts per independent claim 1, the first image view contains “an object area”, “first module area” and “second module area” which are then used to “request to assign an object to the first retail store, the request comprising a dragging of an image corresponding to the object across the first image view and a dropping of the image corresponding to the object into the first module.” This functionality is displayed by Figure 6 and related text regarding item 602 displaying the ‘Objects to be Categorized items’ and the ‘Moveable Divider’ separating the ‘Object to be Allocated’ and the ‘Categorization’. Appellants arguments are not persuasive.
Continuing on page 20 of the provided remarks, Appellant argues “the Office Action’s assertion that Hooten teaches the above quoted features are contradicted by other statements.” Examiner respectfully disagrees and asserts per the previous Office Action dated December 13th, 2021, Hooton was cited on page 8 to specifically teach “create a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of images of the plurality of objects displayed in an object area”. Examiner did not assert that Hooten disclosed “a plurality of images of the plurality of objects displayed in an object area, wherein the object area comprises a first object grid square displaying a first number of objects determined by a predefined option to specify grouping of the plurality of objects, and a second object grid square displaying a second number of objects determined by the predefined option to specify grouping of the plurality of objects, wherein the second number is different from the first number”. Therefore, Appellants argument is moot.
Beginning on page 21 of the filed Appeal Brief, Appellant argues regarding cited reference Baxter that “the three reference statements quoted above asserted by the Office Action merely state Baxter discloses various objects, such as a grid, a list, an outfit matrix, a cube, or other representation of the items.” Examiner respectfully disagrees and asserts that the provided citations of Baxter disclose a great deal more than the assertion by Appellant. Per cited Paragraph 0135, “The actual display of items may always appear two – dimensional.” Therefore, the cube of items containing various grids in different categories is analogous to the argued two-dimensional display of the present claims. Examiner notes the cited Outfit matrix of paragraph 135 as the “object area” and references “In one embodiment, a grid may be used to display items for various categories. In alternative embodiments, a cube maybe used to show single grids for each category and allowing the user to move between different grids.” Per the “cube” description” above, Examiner notes the object area as the outfit matrix generated and the “single grids for each category” designating the first and second object areas. Appellant’s argument is not persuasive.
Continuing on page 20 of the filed Appeal Brief, Appellant argues, “Baxter merely discloses various objects, such as a grid, a list, an outfit matrix, a cube, or other representation of the items. None of them can be equivalent to the features cited in claim 1.” Examiner respectfully disagrees and again asserts that Appellant has mischaracterized the cited paragraphs to selectively choose the structural elements written. As recited above, the cited Outfit matrix of paragraph 135 as the “object area” and references “In one embodiment, a grid may be used to display items for various categories. In alternative embodiments, a cube maybe used to show single grids for each category and allowing the user to move between different grids.” Per the “cube” description” above, Examiner notes the object area as the outfit matrix generated and the “single grids for each category” designating the first and second object areas. Appellant’s argument is not persuasive.
On pages 21-22 of the provided remarks, Appellant argues, “it is well known that a cube cannot be equivalent to “an object area” as recited in claim 1 since a cube is a three-dimensional object while “an object area” as recited in claim 1 is a two-dimensional area displayed on a GUI.” Examiner respectfully disagrees and asserts as previously stated, per cited Paragraph 0135, “The actual display of items may always appear two – dimensional.” Therefore, the cube of items containing various grids in different categories is analogous to the argued two-dimensional display of the present claims. Appellant continues on page 22 of the filed Appeal Brief to argues that, “a grid is the only remaining object disclosed in Baxter that may be equivalent to “an object area”, “a first object grid square”, or “a second object grid square” as recited in claim 1.” Examiner respectfully disagrees and asserts as argued above regarding the cube of items containing various grids in different categories in the Outfit matrix is equivalent to the claimed subject matter. Therefore, Appellant’s argument is moot.  On pages 22-23 of the provided remarks, Appellant argues referring to Figure 10 of the current application that “there can be different ways to use a grid to display a plurality of images of a plurality of objects in an object area.” Examiner asserts that per the provided claim language and claim support provided on page 13 of the filed Appeal Brief, Figure 2 and corresponding Specification paragraph 0034 are cited as reference for the following limitation. Therefore, Appellant’s argument is moot. Appellant’s argument is not persuasive. 
On pages 23-24 of the filed Appeal Brief, Appellant argues, “The Office Action does not point out what part of Fotteler, Hooten, and Baxter teaches “a predefined option to specify grouping of the plurality of objects” as recited in “a first object grid square displaying a first number of objects determined by a predefined option to specify grouping of the plurality of objects, and a second object grid square displaying a second number of objects determined by the predefined option to specify grouping of the plurality of objects”, and Fotteler, Hooten, and Baxter further fail to teach such features recited in claim 1.” Continuing on page 24 of the filed Appeal Brief, Appellant argues that “the Office Action alleges that Hooten teach such features.” Examiner respectfully disagrees and asserts that page 7 of the final Office action dated December 13th, 2021, Examiner stated that Fotteler does not disclose “creating a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of images of the plurality of objects displayed in an object area, wherein the object area comprises a first object grid square displaying a first number of objects determined by a predefined option to specify grouping of the plurality of objects, and a second object grid square displaying a second number of objects determined by a predefined option to specify grouping of the plurality of objects, wherein the second number is different from the first number”. On page 8 of the final Office action, Examiner cited Hooten as disclosing “creating a first image view within a graphical user interface (GUI), the first image view comprising: a plurality of images of the plurality of objects displayed in an object area”. Therefore, Appellant argument regarding “a predefined option to specify grouping of the plurality of objects” is moot because Hooten is not cited as disclosing this claim feature. 
Continuing on page 25 of the filed Appeal Brief, Appellant argues regarding Baxter that, “none of those quoted statements and concepts teach or suggest that “a predefined option to specify grouping of the plurality of objects” as recited in claim 1.” Examiner respectfully disagrees and asserts that per cited Paragraph 0118, the method receives user interaction with recommended items in the form of “click a hyperlink associated with a recommended item, purchase an item, "favorite” or "save" an item, “discard” an item, or otherwise indicate a preference (positive or negative) for one of the recommended item.” This selection by a user is analogous to the preference setting of item 210 in Figure 2. Additionally, as cited in Paragraph 136 the method uses a preference vector to identify the items in that type of category. The preference vector generation process is described in Paragraph 133 as, “the method may present the user with a list of options wherein the user may select one or more multiple values for each option. In some embodiments, the options may relate to preferred colors, categories, usages, etc.” These citations represent the “predefined option to specify grouping of the plurality of objects”. Therefore, Baxter discloses “a predefined option to specify grouping of the plurality of objects”. Appellant’s arguments are not persuasive.
Continuing on pages 25-26 of the filed Appeal Brief, Appellant argues, “a predefined option to specify grouping of the plurality of objects” as recited in claim 1 is different from some general classification. Instead, such a predefined option as recited in claim 1 can be used to classify objects in both “a first object grid square” and “a second object grid square” so that “a first object grid square displaying a first number of object determined by a predefined option to specify grouping of the plurality of objects, and a second object grid square displaying a second number of objects determined by the predefined option to specify grouping of the plurality of objects, wherein the second number is different from the first number.” Examiner asserts that the cited paragraphs of Baxter disclose the claimed “predefined option to specify grouping of the plurality of objects” per cited Paragraph 0136 disclosure of identifying one or more categories of item types for each grid. This category selection is present in the cube composition of the outfit matrix as disclosed in Paragraph 0135 of Baxter, in which “a cube maybe used to show single grids for each category and allowing the user to move between different grids.”  Therefore, Baxter discloses “a predefined option to specify grouping of the plurality of objects”. Appellant’s arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683         

                                                                                                                                                                                               /JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.